Citation Nr: 9900594	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-07 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the humerus of the left arm, with degenerative 
changes of the acromioclavicular joint, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the Army from September 
1944 to June 1946.  He had additional active duty service in 
the Marine Corps from September 1949 to December 1950.

In October 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, increased the 
rating for the veterans left shoulder disability from the 
noncompensable level to 20 percent.  He appealed to the Board 
of Veterans Appeals (Board) for a higher rating.  In his 
September 1995 Substantive Appeal (on VA Form 9, Appeal to 
the Board), he requested a hearing before a Member of the 
Board.  When later contacted in February 1997, he indicated 
that he wanted his hearing to take place at the Boards 
offices in Washington, D.C., so a hearing was scheduled for 
November 1998.  However, he did not report for the hearing, 
and he has not contacted VA during the months since to 
explain his absence or request that his hearing be 
rescheduled.  Therefore, the Board deems his request for a 
hearing withdrawn.  See 38 C.F.R. § 20.702(d) (1998).


REMAND

In a July 1998 statement, the representative alleged that the 
veteran has additional residual impairment in his cervical 
and scapulo-clavicular areas that has not been taken into 
account in determining the overall severity of his left 
shoulder disability.  Records show that the veteran underwent 
Magnetic Resonance Imaging (MRI) studies of his left shoulder 
and cervical spine in February 1996, and there was evidence 
of impingement in his shoulder and spondylosis at the third 
through the seventh cervical vertebrae (C3C7) with mild 
indentation upon the anterior aspect of the cervical cord 
causing narrowing of the spinal canal at C6C7.

A staff physician at the VA hospital in Richmond, made 
similar observations in a September 1995 statement that he 
submitted on the veterans behalf, noting that he had been 
treating the veteran for two years after he was previously 
seen in the orthopedic clinic of the hospital for his severe 
arthritis.  The staff physician said that, aside from the 
impingement and limitation of motion in the veterans left 
shoulder, he had degenerative disc disease at the C5C7 
levels, which had been confirmed by X-ray studies.

The Board notes that, when the veteran was examined by 
another VA physician many years earlier, in August 1947, the 
veteran complained of experiencing, not only pain and 
limitation of motion in his left shoulder and arm, but also a 
feeling in his neck that something was pulling whenever 
he did heavy lifting.  He most recently was examined by VA 
for compensation purposes in June 1994, but neither the 
report of that evaluation nor the other medical evidence on 
file discusses whether any impairment involving his cervical 
spine (i.e., his neck area) is a residual of his service-
connected left shoulder disability or, instead, is due to 
unrelated causes.  He should, therefore, undergo a VA 
orthopedic examination to obtain a medical opinion concerning 
any such possible relationship and to determine the present 
severity of the disability as a whole.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  Also, if he has received 
any additional treatment since his claim was last considered 
by the RO that might shed further light on these pertinent 
issues, this evidence should be obtained prior to having the 
veteran undergo examination.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 372 (1993).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran submit a list (containing names, 
dates, and addresses) of all sources of 
treatment (VA, private or other) that he 
has received since 1996 that might have a 
bearing on his present appeal, the 
records of which have not already been 
identified and/or obtained.  After 
securing any necessary release forms, the 
RO should request and associate with the 
claims file copies of all such treatment 
records.  If any records requested are 
unavailable, that fact should clearly be 
documented in the claims file.

2.  Upon completion of the above 
development, or after the veteran has 
been given a reasonable opportunity to 
submit additional evidence relevant 
to his case, he should undergo a VA 
orthopedic examination to assess the 
present severity of the service-connected 
fracture residuals involving his left 
shoulder (humerus) and arm.  All 
indicated tests must be completed and all 
clinical findings, to include range of 
motion studies, expressed in degrees, 
should be reported in detail.  It is 
imperative that the physician designated 
to examine the veteran review the 
evidence in his claims folder, including 
a complete copy of this REMAND.  In 
reaching an assessment of the severity of 
the veterans disability, the examiner 
should indicate whether there is evidence 
of additional functional loss due pain on 
motion or during flare-ups, weakness, 
fatigability, or incoordination, and, if 
so, should attempt to quantify the degree 
of such functional impairment in terms of 
additional degrees of lost motion.  The 
examiner also should offer an opinion as 
to whether it is at least as likely as 
not that any impairment involving 
the veterans cervical spine 
(degenerative disc disease, arthritis, 
etc.) is a residual of his service-
connected disability or was caused or 
aggravated by the service-connected 
disability.  The examiner must set forth 
all examination findings, along with the 
complete rationale underlying any 
conclusions drawn or opinions expressed 
(citing, if necessary, to specific 
evidence in the record) in a typewritten 
report.

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with the 
claims file, for immediate corrective action.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the claim for an 
increased rating for the service-
connected fracture residuals in light of 
all additional evidence received, and all 
pertinent legal authority.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

5.  Unless an increased rating is granted 
to the veterans satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to submit evidence 
and arguments in response thereto, prior 
to the case being returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to develop the facts pertinent 
to the claim and to insure due process of law.  By this 
action, the Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition warranted in this 
case. The veteran need take no action until otherwise 
notified, but he and/or his representative may furnish 
additional evidence and argument while the case is in remand 
status.  Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
